J-A26004-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                             IN THE SUPERIOR COURT OF
                                                               PENNSYLVANIA
                              Appellee

                         v.

KHIRI ARTER

                              Appellant                      No. 396 MDA 2014


           Appeal from the Judgment of Sentence February 4, 2014
              In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0001297-2012


BEFORE: BOWES, J., MUNDY, J., and JENKINS, J.

JUDGMENT ORDER BY MUNDY, J.:                              FILED OCTOBER 08, 2014

      Appellant, Khiri Arter, appeals from the February 4, 2014 judgment of

sentence of three months and 15 days’ imprisonment, to be followed by two

years’ county intermediate punishment, imposed following the revocation of

his parole and probation. After careful review, we affirm.

      Appellant’s sole argument on appeal is that the exclusionary rule under

Article   I,   Section    8   of   the    Pennsylvania    Constitution   prevents   the

Commonwealth from introducing evidence at his parole and probation

revocation proceedings that was suppressed by another judge for the

purpose of a criminal trial. Appellant’s Brief at 10, 13. Our Supreme Court

has previously held that the Pennsylvania Constitution does not generally

provide parolees with greater protection than the Fourth Amendment when it

comes to searches and seizures. Commonwealth v. Williams, 692 A.2d
J-A26004-14


1031, 1039 (Pa. 1997).        The Supreme Court has held the Fourth

Amendment’s exclusionary rule does not apply in revocation proceedings.

Pa. Bd. of Probation & Parole v. Scott, 524 U.S. 357, 369 (1998). Our

Supreme Court has not specifically addressed whether the Pennsylvania

Constitution’s exclusionary rule gives heightened protection in revocation

proceedings.

     However, in Commonwealth v. Lehman, 851 A.2d 941 (Pa. Super.

2004), this Court held that “[a]lthough there are instances where Article I,

Section 8 mandates greater protection of privacy interests than does the

Fourth Amendment … in the context of probation violation hearings

and application of the exclusionary rule, we hold that the state

constitution affords no greater protection than does the federal

constitution.”   Id. at 943 (emphasis added).      We are aware that the

Lehman Court did not appear to engage in the four-part analysis that our

Supreme Court requires for deciding whether the Pennsylvania Constitution

provides higher protections than the Federal Constitution.       See, e.g.,

Commonwealth v. Edmunds, 586 A.2d 887, 897, 895 (Pa. 1991).

Instead, the Lehman Court concluded “that absent direction from our

supreme court to the contrary, no deviation from the approach of the U.S.

Supreme Court … is warranted.” Id. This forecloses Appellant’s argument

that the Pennsylvania Constitution’s exclusionary rule extends to revocation

proceedings.


                                   -2-
J-A26004-14


     It is axiomatic that one three-judge panel of this Court “is not

empowered to overrule another panel of th[is] … Court.” Commonwealth

v. Beck, 78 A.3d 656, 659 (Pa. Super. 2013).         Although Appellant has

conducted an Edmunds analysis here, Lehman is a binding conclusion of

state constitutional law that this Court must follow until overruled by this

Court sitting en banc, or by our Supreme Court.      Therefore, we may not

grant Appellant the relief that he seeks, and we conclude his sole issue on

appeal is devoid of merit on this basis.      Accordingly, the trial court’s

February 4, 2014 judgment of sentence is affirmed.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/8/2014




                                   -3-